Citation Nr: 0417714	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the reduction of the 20 percent evaluation for the 
veteran's service-connected degenerative disc disease, L5-S1, 
was proper.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1982 to July 1986 
and from March 1988 to September 1999, including in the 
Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a October 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, in November 2001, that implemented a 
reduction of the 20 percent evaluation for the veteran's 
service-connected degenerative disc disease, L5-S1, to 10 
percent, effective February 1, 2002.  The veteran disagreed 
with this decision in August 2002.  A statement of the case 
was issued to the veteran and her service representative in 
December 2002, and the veteran perfected a timely appeal when 
she filed a substantive appeal (VA Form 9) in February 2003.

It is noted that, by rating decision issued in September 
2003, the RO denied the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for bilateral 
metatarsalgia with hallux valgus of bilateral great toes and 
pes planus.  As the time for perfecting an appeal of this 
decision does not expire until September 2004, this issue is 
not currently before the Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  In an August 2001 rating decision, the RO notified the 
veteran and her representative of a proposed rating reduction 
in the evaluation for service-connected degenerative disc 
disease, L5-S1, from 20 percent to 10 percent.

3.  The November 2001 rating decision reduced the evaluation 
for service-connected degenerative disc disease, L5-S1, from 
20 percent to 10 percent, effective February 1, 2002.

3.  The final rating reduction implemented in November 2001 
was based on a June 2001 VA examination that showed an 
improvement in symptoms associated with the veteran's 
service-connected degenerative disc disease, L5-S1.

4.  The veteran's service-connected degenerative disc 
disease, L5-S1, is manifested by complaints of pain on 
extension.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent disability 
rating for degenerative disc disease, L5-S1, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105, 4.1, 4.2, 4.71a, Diagnostic Code 5010-5292 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By way of history, in a March 2000 rating decision, the 
veteran was awarded service connection for degenerative disc 
disease of L5-S1, evaluated as 20 percent disabling effective 
September 1999.  The decision noted that since there was a 
likelihood of improvement, the assigned evaluation was not 
considered permanent and was subject to a future review 
examination.

The report of VA general medical examination at the VA 
Medical Center in September 1999 indicates that the veteran 
complained of back spasms and dizziness since an in-service 
back injury in 1994.  The veteran stated that, at the time of 
her in-service injury, she was hit on the right side by a 
vehicle and knocked down.  She did not recall blacking out or 
receiving any bruises or soreness.  She also stated that she 
had been told by an in-service examiner that she had 
lumbosacral strain, was given a lumbar support, used heating 
pads at home and in the car, and used a TENS (or 
transcutaneous electrical nerve stimulation) unit daily for 
pain.  She stated further that she been given steroid 
injections for relief of back pain.  The VA examiner noted 
that the veteran's degenerative disc disease had been treated 
in the past without resolution.  Physical examination of the 
veteran revealed that she was in some slight pain with an 
obvious limp on ambulation, she had good posture, there was a 
limp to the left in her gait, and there was an open wound in 
the right iliac.  Musculoskeletal examination of the veteran 
revealed a decreased range of motion with pain in the lumbar 
region, grimacing and holding her lower back with forward 
flexion to 50 degrees, extension to 15-20 degrees, lateral 
bending to the left and right to 15-20 degrees, and 
complaints of pain on all range of motion testing.  The pain 
in the iliac radiated to the lumbar region bilaterally and 
there was pain in the lumbar region on passive range of 
motion.  Neurological evaluation revealed that she could 
heel, toe and tandem walk.  Sensory and motor sensations were 
intact.

X-rays of the veteran's spine were obtained and interpreted 
as showing slight narrowing of the disc space between L5 and 
S1 and slight posterior displacement of L5 from S1.  The 
radiologist's impression was mild degenerative joint disease 
between L5 and S1 with slight retrolisthesis of L5.  The 
diagnoses included degenerative disc disease between L5 and 
S1 with slight retrolisthesis of L5 per 
x-ray and a traumatic back injury sustained in 1994 during a 
motor vehicle accident with resultant degenerative disc 
disease per x-ray.  

The VA spine examination report from June 2001 indicates that 
the veteran complained of intermittent lumbar spine pain 
since an in-service motor vehicle accident.  The veteran 
stated that she had injured her back as a result of a motor 
vehicle accident during service in October 1991.  She 
reported being treated with physical therapy and non-
steroidal anti-inflammatory drugs for approximately 1 year 
and receiving a series of lumbar epidurals.  She stated that 
her back pain was primarily in the right side of her lumbar 
spine and radiated upwards to the right scapula and 
occasionally all the way down to her right pre-tibial area.  
She also stated that she had incurred no other back injuries 
and had received no surgical treatment for her back problems.  
She also indicated that she takes Flexeril, occasional 
steroid injections and the use of a TENS unit.

She reported complaints of pain when sitting for long periods 
of time, lifting or reaching.  Her walking is not limited and 
does not provoke or aggravate her back. Physical examination 
of the veteran revealed that she complained of tenderness on 
palpating the lumbar spine.  There was full flexion of the 
back, and full extension although she did complain of pain 
upon extension.  Side bending was to 30 degrees bilaterally 
and without pain, and deep tendon reflexes were 2+ and 
symmetrical.  There were no motor deficits involving the 
lower extremities.  X-rays of the veteran's lumbar spine were 
obtained and interpreted as showing mild degenerative disc 
disease between L5-S1.  The impression was degenerative disc 
disease, L5-S1, with a note that no other significant 
abnormalities had been seen and that she was neurologically 
intact.

In an August 2001 rating decision, the veteran and her 
representative were notified that the RO proposed to reduce 
the evaluation for service-connected degenerative disc 
disease, L5-S1, from 20 percent to 10 percent, based on VA 
spine examination results demonstrating some improvement in 
this disability.  In the August 22, 2001, notice letter that 
accompanied this rating decision, they were notified of the 
veteran's right to submit medical or other evidence to show 
that the RO should not make the proposed reduction and that 
the veteran had 60 days to submit this evidence or request a 
personal hearing in order to present further evidence or 
argument.  She did not respond.  In a November 2001 rating 
decision, the RO reduced the evaluation for service-connected 
degenerative disc disease, L5-S1, to 10 percent disabling, 
effective February 1, 2002.

In a statement received at the RO in August 2002, which the 
RO correctly interpreted as the veteran's Notice of 
Disagreement with the currently appealed rating decision, the 
veteran contended that the evaluation on her service-
connected degenerative disc disease, L5-S1, should not have 
been reduced to 10 percent because this condition had not 
been corrected by surgery.  She stated that her degenerative 
disc disease still required anti-inflammatory medication once 
or twice a week and that her employer had purchased an 
orthopedic chair in order to ease her pain.  She also stated 
that her job requirements aggravated her service-connected 
condition, because she was "bending and stretching 
constantly," although she stated that she could perform her 
job on orthopedic medication.  She stated further that she 
continued to experience back pain.  

In a statement on her substantive appeal (VA Form 9), 
received at the RO in February 2003, the veteran contended 
that her service-connected degenerative disc disease, L5-S1, 
was manifested by moderate to severe limitation of motion, 
persistent pain with little relief, difficulty sleeping, and 
"my condition remains active."

On a VA Form 646 submitted to the RO in March 2004, the 
veteran's service representative contended that the veteran's 
service-connected degenerative disc disease, L5-S1, was more 
appropriately evaluated as intervertebral disc syndrome and 
that the 20 percent evaluation should be restored effective 
the date of the reduction.

A review of a VA Form 119, "Report of Contact," dated in 
March 2004, indicates that the veteran notified VA that she 
had no further information or evidence to submit in support 
of her claim.




Analysis

The veteran and her service representative essentially 
contend on appeal that the service-connected degenerative 
disc disease, L5-S1, did not improved and that the reduction 
of the 20 percent evaluation for this disability was 
improper.  Although the veteran's representative listed the 
issue as an increased rating for a back condition, "this is a 
rating reduction case, not a rating increase case."  Peyton 
v. Derwinski, 1 Vet. App. 282, 286 (1991); see also 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) 
(the issue on appeal is not whether the veteran is entitled 
to an increase, but whether the reduction in rating was 
proper); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (in 
reduction cases, the issue is whether the RO was justified, 
by a preponderance of the evidence, in reducing the veteran's 
rating; if not, the rating must be restored).  Thus, the 
issue currently in appellate status is as set forth on the 
cover page of this decision.  

The Board observes that 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence, but only after following 
certain procedural guidelines.  38 C.F.R. § 3.105(e) (2003); 
see 38 C.F.R. § 4.1 (2003) (a disability may require re-
ratings over time in accordance with changes in law, medical 
knowledge, and the veteran's condition).  As noted above, the 
veteran was notified of the RO's intent to reduce the 20 
percent evaluation for service-connected degenerative disc 
disease, L5-S1, by letter dated on August 22, 2001.  
Thereafter, she was afforded an opportunity to have a pre-
determination hearing and given at least 60 days in which to 
present additional evidence.  38 C.F.R. §§ 3.105(e), (i) 
(2001).  Final action to reduce the 20 percent rating to 10 
percent was taken pursuant to 38 C.F.R. § 3.105(e) in 
November 2001. The veteran was informed of this decision by 
letter dated on November 1, 2001.  The reduction was made 
effective beginning February 1, 2002.  

Based on a review of this procedural history, it appears that 
the RO complied with all of the procedures required under 
38 C.F.R. § 3.105-the veteran was notified of her rights, she 
was given an opportunity for a hearing and time to respond, 
and the reduction was made effective no sooner than permitted 
by current law and regulations ("the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires").  38 C.F.R. § 
3.105(e) (2001).  

The Board notes that the provisions of 38 C.F.R. § 3.344(a) 
pertaining to rating reductions apply to evaluations in 
effect for five years or more, and are not for application in 
this case.  Rather, the provisions of 38 C.F.R. § 3.344(c) 
which concern disabilities that have not stabilized and are 
likely to improve, are applicable.  That regulation provides 
that, with respect to a disability rating in effect for less 
than five years, as here, reexaminations disclosing 
improvement will warrant a rating reduction.  

Having concluded that the RO correctly followed the necessary 
procedures to reduce the rating for the veteran's service-
connected degenerative disc disease, L5-S1, the Board next 
turns to the issue of whether such a reduction was warranted.  
In this regard, the Board observes that the disability 
ratings to be assigned for reduction in earning capacity are 
directed toward a specific injury or disease.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  To 
ignore the specific nature of the disability experienced by 
the veteran when assigning a rating violates certain 
essentials of rating service-connected disabilities.  For 
example, there must be an accurate description of the 
disabling condition with consideration given to the whole 
recorded history such that each of the elements of the 
disability to be rated are correctly set forth.  38 C.F.R. §§ 
4.1, 4.2 (2003).  Additionally, as in this case, a hyphenated 
Diagnostic Code may be used in order to more accurately 
describe the service-connected disability based on its 
residuals.  38 C.F.R. § 4.27 (2003).

Here, the veteran's service-connected degenerative disc 
disease, L5-S1, was evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5292, from September 
6, 1999, and as 10 percent disabling from February 1, 2002.  

In this regard, the Board notes that the criteria for 
evaluating diseases and injuries of the spine were revised 
effective September 23, 2002 and September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug.22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).  Where the amended regulations expressly provide 
an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  
Therefore, as the rating reduction at issue occurred prior to 
the effective date of the changes to the regulation, the 
Board is limited to considering the currently appealed claim 
under the rating criteria for evaluating spine injuries in 
effect at the time of the reduction of the evaluation for 
service-connected degenerative disc disease, L5-S1.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joint groups involved.  38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003, 5010 (2002).

As the veteran's lumbar spine is involved in her service-
connected degenerative disc disease, L5-S1, this disability 
was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Under the rating criteria in effect at the time that 
the evaluation for service-connected degenerative disc 
disease, L5-S1, was reduced to 10 percent, 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 provided disability ratings based on the 
extent of limitation of motion of the lumbar spine.  A 
minimum compensable evaluation of 10 percent is available 
under Diagnostic Code 5292 where the limitation of motion of 
the lumbar spine is slight.  The next higher evaluation of 20 
percent is available under this Diagnostic Code where the 
limitation of motion of the lumbar spine is moderate.  
Finally, the maximum evaluation of 40 percent disabling is 
available under Diagnostic Code 5292 where the limitation of 
motion of the lumbar spine is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  The 
lumbar vertebrae are considered groups of minor joints, 
ratable on a parity with the major joints.  The lumbosacral 
articulation also is considered to be a group of major 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim for restoration of the 20 percent evaluation for 
service-connected degenerative disc disease, L5-S1.  
Specifically, the Board concludes that the RO properly 
reduced the 20 percent evaluation to 10 percent, based on the 
results of the veteran's June 2001 VA spine examination.  As 
noted above, these examination results indicated that the 
veteran's service-connected degenerative disc disease, L5-S1, 
was, at most, mildly disabling.  

When comparing the 2001 examination with the 1999 VA 
examination results, clear improvement is shown.  In 1999 the 
veteran had forward flexion limited to 50 degrees, extension 
and lateral bending limited to 15 to 20 degrees, with 
complaints of pain on all range of motion testing.  She was 
noted to be grimacing and holding her lower back during the 
testing.  She was also noted to be limping.  On the 2001 VA 
examination she reported only intermittent pain, and had full 
flexion and full extension, although there was a complaint of 
pain with extension.  Her side bending was 30 degrees without 
pain.  Furthermore, in 1999 she was noted to be using her 
TENS unit on a daily basis.  On her Notice of Disagreement in 
2002, she noted that she required medication once or twice a 
week often with the use of a heating pad or orthopedic 
devices.  X-rays taken in September 1999 and June 2001 showed 
only mild degenerative disc disease between discs L5 and S1.  
Thus, the evidence clearly shows improved symptomatology 
since the 1999 VA examination.

Additionally, the objective findings on the 2001 VA 
examination fail to reveal that the veteran's service-
connected degenerative disc disease was manifested by 
moderate or severe limitation of motion of the lumbar spine, 
to warrant the continuation of the 20 percent rating.  
Although the Board acknowledges the veteran's continued 
complaints of lumbar spine pain, the 10 percent evaluation 
currently assigned to her service-connected degenerative disc 
disease, L5-S1, adequately compensates her for such 
complaints.  See DeLuca, supra.  Thus, the Board concludes 
that the RO properly reduced the evaluation of this 
disability from 20 percent to 10 percent.  See 38 C.F.R. 
§ 3.344(c).

The Board notes that the veteran argued in her substantive 
appeal filed in February 2003 that her disorder had been 
manifested by moderate to severe limitation of motion of the 
lumbar spine, persistent pain, and the constant need for 
medication, at the time of the rating reduction.  However, 
these statements are not supported by a review of the 
objective medical evidence of record at the time of the 
reduction.  This evidence indicated instead that the 
veteran's service-connected degenerative disc disease, L5-S1, 
was intermittently painful and mildly disabling at best.  
Further, her notice of disagreement, which was more 
contemporaneous in time to the reduction, noted that she 
needed to take medication once or twice a week, not 
constantly.  Thus, the Board assigns little probative weight 
to the symptoms described in the February 2003 substantive 
appeal as compared to the objective evidence in September 
2001 and the subjective complaints noted in August 2002. 

With respect to the specific contention advanced in the March 
2004 VA Form 646 that the veteran's service-connected 
degenerative disc disease, L5-S1, has resulted in 
intervertebral disc syndrome, the Board observes that x-rays 
obtained in June 2001 revealed only mild degenerative disc 
disease between L5 and S1.  Neither the 1999 examination nor 
the 2001 examination diagnosed intervertebral disc syndrome.  
Furthermore, the evidence reveals that the veteran was 
neurologically intact at the time of the 2001 examination.  
Therefore, the Board concludes that the diagnostic codes 
assigned to the veteran's degenerative disc disease, that is 
5010-5292, most accurately reflect the diagnosed disability.  

Additionally, the Board notes the veteran does not contend, 
and the evidence does not establish, that she suffers from 
lumbosacral strain manifested by muscle spasms on extreme 
forward bending to support a restoration of the 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  

Thus, for the reasons and bases discussed above, the Board 
finds that the RO properly reduced the evaluation assigned to 
the veteran's service-connected degenerative disc disease, 
L5-S1, to 10 percent disabling.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  

Veteran's Claims Assistance Act

As a final matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (hereinafter "the VCAA") and 
its implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

This issue in this case arose following the computer 
generated VA Form 21-2507a, Request for Physical Examination, 
for the scheduling of a routine future examination.  The 
March 2000 rating decision indicated that the evaluation 
assigned to the veteran's service-connected back condition 
was not considered permanent and would be subject to a future 
review examination.  The control date for the future 
examination was April 2001.  

In March 2001 the RO advised the veteran that other claims 
which were denied as not well grounded would be readjudicated 
based upon the VCAA.  This letter advised the veteran of the 
what she should do, what VA would do, and of the need to 
inform VA of or to submit any additional evidence.  This 
letter provided VA Forms 21-4142, Authorization for Release 
of Information, for completion.  In response she submitted 
this form, showing treatment for multiple conditions.  The RO 
requested private treatment records in June 2001, and advised 
the veteran that same day of the request and that it was her 
responsibility to see that VA received the evidence.  In June 
2001 the veteran underwent a VA examination, which the RO 
determined showed improvement.  In an August 2001 rating 
decision, the RO proposed to reduce the veteran's evaluation 
for her back disorder from 20 percent to 10 percent, and 
advised her of the pertinent rating criteria.  In an August 
2001 letter the RO advised the veteran of the proposed 
reduction, enclosed a copy of the rating decision, and 
advised her to submit medical or other evidence to show that 
the reduction should not take place.  She was advised of the 
best type of evidence to submit, what it should show and that 
if no additional evidence was submitted that her evaluation 
would be reduced the first day of the third month following 
the notice of the final decision.  She was also provided with 
her due process rights including requesting a hearing and 
that if the hearing was requested within 30 days of that 
letter her payments would continue at the present rate until 
the hearing was held and the testimony reviewed.  The veteran 
did not respond, and a November 2001 rating decision reduced 
the evaluation for her back condition, effective February 
2002.  

In October 2002, the RO advised the veteran, in response to 
her notice of disagreement, that she should submit any 
additional medical evidence or complete a consent form for VA 
to obtain the evidence. 

Here, there was no "substantially complete application" 
initiating the issue on appeal.  Rather, the issue arose 
following a routine future examination showing improvement, 
thereby triggering the due process provisions of 38 C.F.R. 
§ 3.105(e).  Nevertheless, the veteran and her representative 
have been fully advised of the VCAA, the evidence needed to 
show that the reduction should not be made, the evidence she 
needed to provide and the evidence VA would obtain, as well 
as the need for her to submit any evidence in her possession 
in letters dated in May, June and August 2001, the August and 
October 2001 rating decisions, the November 2001 notice 
letter, the October 2002 letter, and the December 2002 
Statement of the Case.  These documents also provided them 
with notice of the law and governing regulations, including 
the VCAA and regulations on rating reductions and the 
restoration of previous ratings, as well as the reasons for 
the determinations made and the requirement to submit medical 
evidence that established entitlement to restoration of the 
20 percent evaluation for service-connected degenerative disc 
disease, L5-S1.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence she was responsible for submitting and what 
evidence VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and VA examination reports.  
The RO attempted to obtain private treatment records which 
were not received, and the veteran was advised of such.  The 
RO also held the appeal open for the veteran to submit 
specific records, however none were ever submitted.  In March 
2004 the veteran advised the RO that she had no further 
evidence to submit in support of her appeal.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
whether the reduction of the 20 percent evaluation for the 
veteran's service-connected degenerative disc disease, L5-S1, 
was proper poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the Board concludes that there would be 
no possible benefit to the veteran in remanding this case to 
the RO for reconsideration of the VCAA's requirements.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, bind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran; Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).


ORDER

Restoration of a 20 percent rating for service-connected 
degenerative disc disease, L5-S1, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



